UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee ne - erent ttt wee X
LUIS GUZMAN, :
Plaintiff,
ORDER
Vv.
15 CV 3920 (VB)
COMMISSIONER OF SOCIAL SECURITY,
Defendant. :
-~ - oe ae see a et Ht at MO x

 

Briccetti, J.:

Before the Court is Magistrate Judge Lisa M. Smith’s Report and Recommendation
(“R&R”), dated August 1, 2019 (Doc. #37), on plaintiff's motion for approval of the contingent
fee agreement between himself and his attorney pursuant to 42 U.S.C. § 406(b). Judge Smith
recommended the Court grant plaintiff's motion for attorney’s fees in the amount of $16,712.25
and order plaintiff's counsel promptly to refund to plaintiff $6,130.00, the amount of attorney’s
fees previously awarded under the Equal Access to Justice Act (““EAJA”), 28 U.S.C, § 2412.

A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and
recommendation, but they must be “specific[,] written,” and submitted within fourteen days after
being served with a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); 28 U.S.C.

§ 636(b)(1), or within seventeen days if the parties are served by mail. See Fed. R. Civ. P. 6(d).

Neither party objected to Judge Smith’s thorough and well-reasoned R&R. The Court
further has carefully reviewed the R&R and finds no error, clear or otherwise.

Accordingly, the Court adopts the R&R as the opinion of the Court, and plaintiff's
motion for approval of the contingent fee agreement is GRANTED. Plaintiffs counsel is

entitled to recover $16,712.25 in attorney’s fees under 42 U.S.C. § 406(b). However, upon
1
plaintiff's counsel’s receipt of funds awarded under 42 U.S.C. § 406(6), plaintiff's counsel
promptly shall refund directly to plaintiff the $6,130.00 he received under the EAJA.
The Clerk is instructed to terminate the motion (Doc. #32).

Dated: October 7, 2019
White Plains, NY SO ORDERED;

Vutel

Vincent L. Briccetti
United States District Judge
